ORDER

PER CURIAM.
Anant Raj Corporation (“Anant Raj”) appeals from the judgment of the trial court after a jury verdict awarding $200,000 in damages to Elizabeth Hughes on her negligence claims.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).